---~-pf-f-                          N/1-ME              IS                       __c(/C6£_fU~
                                                                         l;flW.IIV                       S'Vtt"---=E'-""c::._"r--J_._·_ _ __
_ _Lt!Jet_/l                            p_ro_       S'C/'    11;2(-J-'=ZtW&T- /J,Vi)             I      NGrbi) '~<4----
   To F Tt_E                            /1/V-D        sr_;t:t:AT Lft_e procOEAI,v&-                   o~      7#-::z:s
_ _-E/JLC.._Losb£)_                 J/1-1 o ZI._D_!V         r, 19 J!?;QL-I_O!/:TXorJ         kt_r_cuE_                Lx8_EA!f- ~urv?(f T'~~-j2Leld:SIS----­
_£rL13       :rru ;:J-_t?-J2_&.f!- N-4-TE C!~uer.z::: (eout~t-r_ o~ f!A':kM~~~~-
               ~
~/j_.~n~'t'Lt 8{1.)        1'127 El=       &LiS_ .fTJ9MjJ_B)_ Wfl!f ;-r LO
                                                            ~/                 -
                                                                                      L2'--- u :z:rv 1'9-DY/I-Iveff I=C>A' ,Yc:x,(r-
-/~E orV ~/ :i:lvl po8.~1 M14-:7_Ll5&.,. _ _ _ _ _ _ _ _ __

                                                                                                     RECEIVED IN
                                                                                              COURT OF CRIMINAL APPEALS

              eA 1/J~/J G . 56Jtvc.IE!1./ ;:1: D5:~?~-o~7......
     ·-fJDDAes s;                                            sc___ _ _ _~----
                       . .L__, Be!/ufotofl/l t..U:>W_),_ _ _ _ _J_U_N_17~20_16_ _ __
_ _ _ _ _ _ ._F_,__.e..=--


                          I
_ _ _ _ _ _,8iYJ=_uiV'lon/.;                                     7'::k    -:1-JJ_ ""-d--0-=---------.M-~Abei-Aoosta,CimA    i
'


                                                                    ------·------   -----~   ~--   ---------------   ---~---


                                                                                     RECEIVED IN
                                                   --~---------~-


-·-----------------------------IN- THE-COURT--           "TRUE AND CORRECT" Copy of a Indictment Or to "SHOW CAUSE" as

           to why she cannot. And upon showing that no such Indictment
~-----   --- -----   ------------   -~---
                                            -----------------   --   --~------~---------   ---------------------------------------
           ever existed I ask this Honorable Court to "ORDER" the Clerk

           to issue a VOID ORDER voiding the unlawfully obtained Judgment

           in Cause No 22500 (Exhibit B). As the Judgment was Never Valid

           to begin with and remains "forever invalid" as it was procured

           by fraud (see) UNITED STATES V. WILLIAMS, 341 U.S. 58, 95 L.Ed

           747, 71 S Ct. 595 (1951). I am still Suffering The "Collateral

           Effects" of this Void Order as it has been used against me in

           another court (see Exhibit C) Therefore the issue is Not Moot.




                                       PRAYER FOR RELIEF

               Applicant Hopes and Prays that this Honorable Court GRANT

           any and all relief that applicant request as it would be "In

           The Intrest Of Justice" and in compliance with the Laws of this

           State as well as the Laws Of The UNITED STATES.


                                                                                        RECEIVED IN      ,
                                                                                 COURT OF CRIMINAL APPEALS


                                                                                             JUN 17 2016


                                                                                       Abe1 Acosta, C~errk
                                                           2. )
             •


                                                            CERTIFICATE OF SERVICE
--   -   -   --   -   ---   ----------- -- ----- --------------------------   - - - ----   -~--------
                                                                                                        -----------   --~----   ---------~---   -------
                                   I Hereby Declare Under Pentaly of Perjury That I am the
                                                                                                            I
                              Petitioner, I have Read 'this petition or had it read to me,

                              and the information in this petition is true and cbrrect to

                              the best of my knowledge. I understand that any false statement

                             of a material fact may serve as the basis for prosecution for

                             prosecution for perjury.




                             Date:
                                     f
                                       !lw/U_; ~~   J   ao/~                                     ~u,C LP
                                                                                                    ERWIN SEMIEN (Petitioner)




                                                                                                                        !
EXHIBIT: A
EXHIBIT: B
....                                                                  ..•

                                                                NO. 22,500

       THE STATE OF TEXAS                                                                 IN THE 75TH JUDICIAL DISTRICT COURT

       VS.                                                                                             OF LIBERTY COUNlY, TEXAS

       ERWIN EUGENE SEMIEN                                                                                        APRIL     TERM, 2001
       TRN #001 011 6842                    JUDGMENT ADJUDICATING GUlLT:
                                         SENTENCED TO INSTITUTIONAL DIVISION
       JUDGE PRESIDING: J. C. ZBRANEK                                              DATE OF JUDGMENT: JULY 26, 2001

       STATE'S ATTORNEY: MICHAEL MARK                                              DEFENDANrS ATTORNEY: PETER JUSTIN

       OFFENSE CONVICTED OF: POSSESSION OF A CONTROLLED SUBSTANCE, NAMELY: COCAINE - HSC 481.115 (d)

       DEGREE OF OFFENSE: SECOND DEGREE FELONY                              DATE OFFENSE COMMITTED: FEBRUARY 12, 1998

       DATE OF SUPERVISION ORDER: AUGUST 18, 1999

       PLEA TO MOTION TO ADJUDICATE: NOT TRUE                                      FINDING OF COURT: TRUE

       TERMS OF PLEA AGREEMENT (IN DETAIL): PUNISHMENT WAS ASSESSED BY THE COURT, JUDGE ZBRANEK.
       CONDITIONS VIOLATED: (a) as set out in the State's Motion to Revoke Unadjudicated Probation.

       {1) Th'e Defendant, ERWIN EUGENE SEMIEN, on or about the 7th day of June, 2001, In Uberty County, Texas did then and
       there knowingly discharge a firearm at or in the direction of an individual, namely, Frances Thomas. Said offense occurred
       during said probationary period.

       DATE SENTENCE IMPOSED: JULY 26, 2001                                        COSTS: $256.00

       SENTENCE OF IMPRISONMENT                                                   ATTORNEY FEES: $-0-
       INSTITUTIONAL DMSION OF TOCJ: TEN (10) YEARS                               FINE: $ 2,500.00

       TIME CREDITED: 10-07-1998 thru 10-08-1998/07-02-2001 thru 07-26-2001               DATE TO COMMENCE: JULY 26, 2001

   TOTAL AMOUNT OF RESTITUTION: $140.00

       RESTITUTION TO BE PAID TO: Deparbnent of Public Safety, Accounting: Lab Restitution, P. 0. Box 4087,
                                  Austin, TX 78773,L-262314

   THIS SENTENCE IS TO BE SERVED CONCURRENT WITH ANY OTHER SENTENCE UNLESS OTHERWISE SPECIAED.

            On the date stated above, the Defendant entered a plea of nolo contendere to the offense stated above and was granted
   a deferred adjudication In the above numbered and styled cause and placed on community supervision as stated above, subject
   to the conditions of supervisjon set out in the order in this cause. Thereafter, and during the period of supervision, the State filed
   a Motion to Revoke Unadjudicated probation in this cause, alleging that the Defendant had violated conditions ofsupeMsion set
   out in said order.

            On the 25111 day of July, 2001, both parties announced ready for trial, and the Defendant waived the reading of the Motion
   in open Court and, upon being asked by the Court as to how the Defendant pleaded, entered a plea of not true to the allegations
   in the Motion. Thereupon, the Court admonished the Defendant of the consequences of said plea and, it appearing to the Court
   that the Defendant is ~mpetent and that the Defendant is not influenced in making said plea by a consideration of fear, or by any




                                                                                                                     CERTIFIED
                                                                                                                        COPY
        .    ~



...
         #




                                                                                                                        Page2 o£2
                                                                                                                     Cause #22,500
                                                                                                              ElWin Eugene Semien
      persuasion prompting said plea, the said plea of not true is by the Court received and Is here and now entered of record In the
      Minutes of the Court as the plea of the Defendant. On July 26, 2001, the Court, after hearing all of the evidence for the State
      and the Defendant and argument of counsel, is of the opinion and finds that the Defendant violated the conditions of the
      Defendant's community supervision as stated above.

              It is, therefore, ORDERED, ADJUDGED AND DECREED by the Court that the Deferred Adjudication Order, heretofore
      entered In this case, is hereby set aside as stated above, and that the Defendant be and is hereby adjudged guilty of the offense
      stated above, and that the Defendant committed said offense on the date stated above, and that punishment be fixed as stated
      above by the Court

              And thereupon the Court asked the Defendant whether the Defendant had anything to say why said sentence should not
      be pronounced upon said Defendant, and the Defendant answered nothing In bar thereof. Whereupon the Court proceeded, In
      the presence of said Defendant and the Defendant's attorney, to pronounce sentence upon said Defendant as follows:

           It is ORDERED by the Court that the Defendant, who has been adjudged guilty of the offense stated above, be and is
  hereby sentenced to the punishment stated above. The Defendant shall be taken by the authorized agent of the State of Texas
  or by the Sheriff of Uberty County, Texas, and by him safely conveyed and delivered to the Director of the Institutional OMsion of
  the Texas Deparbnent of Criminal Justice, there to be confined in the manner and for the period aforesaid. The Defendant is
  hereby remanded to the custody of the Sheriff until such time as the Sheriff can obey the directions of this sentence.


         Said Defendant is given credit on this sentence for the periods of 10-07-1998 thru 10-08-1998/ 07-02-2001 thru 07-26-
  2001 on account of time spent in jail.


                                                                                             ·~ned~S;~a
                                                                                                 ~ ~r--
  Defendanfs      _g_       thumbprint
                                                                                                             Notice of Appeal: waived




                                                                                           Assistant District Attorney



                                                                                           Defense Counsel



                                                                                                         FILED       n
                                                                                           at.3:/0 o·~.
  DO                                                                                                  AUG 1.. 2001




                                                                                                                                          ••• ..J




                                                                                                                     r.nPY.
                                                                                                                     ~·~I




                                                 .   • ·.',r •.. :.•
EXHIBIT: C
                              ··; .~ :~\~~.~.~~1[;/t-. . :.


                                                 •                                 •
·-· f'

                                               IN THE UNITED STATES DISTRICT COURT
                                                                   '                   F !' i..._ ;::-.;·]
                                                                                                  '"'" •-'
                                                                                                           -   ."•!    ~,., •1-,r
                                                                                                               -.....~ ... :-6-"\ "
                                                 FOR THE EASTERN I)ISTRICT OF TEXA.SS.       r.·:::: L~!~~;            GCURT

                                                              BEAUMdNT DMSION

          UNITED STATES OF AMERICA                                         *
                                                                           *
          VS.                                                              *
                                                                           *
          ER~EUGENESEN.ITEN                                                *
          CLINT LARIVE                                                     *
                                                                INDICTMENT

         . THE UNITED STATES GRAND JURY CHARGES:

                                                                 COUNT 1

                That from on or about April, 2005, the exact date being unknown to the

          Grand Jury, and continuing until on. or about May 17, 2005, in the Eastern District

          of Texas and elsewhere, ERWIN EUGENE SEMIEN and CLINT LARIVE,

          Defendants herein, did knowingly and intentionally, conspire, combine,

          confederate and agree together, with each other, and with other persons known

          and unknown to the Grand Jury, to distribute and possess with intent to distribute

          a Schedule II controlled substance, namely, cocaine, in an amount of less than five

         . hundred (500) :grams, in violation of Title 21, United·States Code, Section

          841(a)(l),   ~11   in violation of Title 21, United States Code, Section 846.

                                                                COUNT 2        I




                On or,-caboutMay 13, 2005, in the Eastern District of Texas, ERWIN

          EUGENE SEMIEN, Defendant herein, did knowingly and intentionally possess

          with intent to distribute a Schedule II controlled substance, namely, cocaine, in an
                                                                                              A TR.UE COPY I CERTIFY
                                                                                              DAVID J. MALAND, CI.IERP<

                                                                                              ~~~~~
                                                                       1
   amount of less than five hundred (500) grams, in violation ofTitle 21, United

   States Code, Section 84l(a)(l).

                                       COUNT 3

         On or about May 13,2005, in the Eastern District of Texas, ERWIN

   EUGENE SEMIEN, Defendants herein, did knowingly and intentionally possess

- with intent to distribute a Schedule II controlled substance, namely a mixture or

   substance containing a detectable amount of methamphetamine, in an amount of

   less than fifty (50) grams, in violation ofTitle 21, United States Code, Section

   841(a)(l).

                                       COUNT 4

         On or about" April 8, 2005, in the Eastern DistrictofTexas, CLINT

   LARIVE, Defendant herein, did knowingly and intentionally possess with intent to

   distribute a Schedule II controlled substance, namely, cocaine, in an amount of

   less than five hundred (500) grams, in violation of Title 21, United States Code,

   Section 841(a)(l).

                                      COUNT 5

         From on or about May 13, 2005, to on or about May 16, 2005, in the

  Eastern District of Texas, ERWIN EUGENE SEMIEN, Defendant herein, did

   knowingly,possess a firearm, namely, a Ruger, Model P90, .45 caliber pistol,

   bearing serial number 66229202, a Raven Arms, Model1v.IP-25, .25 caliber pistol,

   bearing serial number 1851075, a Rossi (Taurus) .38 caliber revolver, bearing


                                           2
                                                               •                                             •
.•:.:··.
'" ....
                                                                                                     •           L,


                                       serial number R179302, and a Essential Arms Company, Model J-1~, .223 caliber

                                       rifle, bearing serial number EAl 0556, during and in relation to a drug trafficking

                                       crime for which said Defendant may be prosecuted in a court of the United States,

                                       namely, possession of cocaine and methamphetamine with intent to distribute in

                                       violation of Title 21, United States Code, Section 841(a){l), all in violation of

                                       Title 18, United States Code, Section 924(c)(l ).

                                                                        ~-COUNT 6

                                           .. From on or about May 13, 2005, to on or about May 16, 2005, in the

                                   · Eastern District of Texas, ERWIN EUGENE SEMIBN,"Defendant herein, did
                .   ~              .              .


                             ·